Citation Nr: 1501693	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, denying the Veteran's claim to service connection for hearing loss.  In June 2014, the case was remanded.

In June 2013, the Veteran testified at a Travel Board hearing.  The hearing transcript is included in the Veteran's electronic Virtual VA file.

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained the Board hearing transcript and duplicative or non-relevant documents with respect to this appeal.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran's current bilateral hearing loss is etiologically related to in-service military noise exposure. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for bilateral hearing loss, no discussion of the VA's duties to notify and assist is necessary for this issue.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has a current hearing loss disability for VA compensation purposes as evidenced by the March 2009 VA examination.  Right ear pure tone thresholds were 5, 15, 70, 60, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 5, 10, 35, 40, and 25 decibels at the same frequencies.  The Veteran's speech recognition scores were 100 percent in both the right and left ear.  

The Veteran contends that his hearing loss was caused by his in-service duties which required firing and being around artillery guns, to wit 8" Howitzers.  The Veteran's DD-214 reflects that the Veteran's military occupational specialty (MOS) was a field artillery crewman.  He was attached to Battery A 4th Battalion 80th Artillery.

With regard to in-service audiometric testing, the Board notes the hearing loss regulation defines hearing loss based on decibel measurement recorded in ISO (International Organization for Standardization) or ANSI (American National Standards Institute) units.  38 C.F.R. § 3.385.  Audiometric testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  

The Veteran's April 1966 entrance examination audiometric testing (ISO or ANSI units after conversion are in parentheses) revealed right ear pure tone thresholds were 0(15), 0(10), 0(10), 0(10), and 5(10) decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear had pure tone thresholds were 5(20), 0(10), 0(10), 5(15) and 30(35) decibels at the same frequencies.  The Veteran's September 1968 separation examination audiometric testing revealed right ear and left ear pure tone thresholds were 0, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, respectively. 

The Veteran was afforded a VA examination in March 2009.  The Veteran reported in-service noise exposure and denied occupational and recreational noise exposure.  After review of the claims file and examination of the Veteran the examiner concluded that it was less likely as not the Veteran's hearing loss was caused by or a result of the Veteran's military noise exposure.  The examiner's rationale was that the Veteran's separation audiogram was within normal limits at 500 to 4000 Hertz.  

An April 2009 VA treatment record shows that the Veteran was treated for his bilateral hearing loss by an ear, nose, and throat specialist.  The examiner noted that the Veteran was being seen because of asymmetric hearing loss.  The Veteran reported that his hearing loss had been progressive in time.  The examiner noted that the Veteran had a history of being the firing gunner on an 8 inch Howitzer, so his right ear was exposed to the majority of the sound.  The examiner noted that the audiogram showed a significant high tone loss in the right ear and to a lesser degree in the left ear.  The examiner noted that this was a typical noise trauma type configuration.  The examiner diagnosed noise trauma type and sensorineural hearing loss, worse in the right than in the left.  The examiner noted that he "definitely" believed the hearing loss was secondary to the Veteran's military noise exposure.  

In April 2010 the Veteran submitted an undated opinion from a Sears hearing dispenser, K.J.  K.J. reported that he believed there was a 50 percent possibility that the Veteran could have been affected by the artillery guns that he used in the military.  

The March 2009 VA examination relied on the Veteran's hearing loss being normal at separation without providing any additional rationale.  This is significant because the Board must address whether the record shows persuasive evidence of a current hearing loss disability and a medically sound basis for otherwise attributing such disability to service notwithstanding hearing found to be within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thereafter, the April 2009 VA treatment record relates the Veteran's hearing loss to service but fails to reconcile the September 1968 finding of normal hearing.  Finally, the April 2010 private opinion was provided by a hearing dispenser who provided no supporting rationale, and there is no indication of a review of the Veteran's claims file.  Thus, the Board found that additional development was warranted. 

The Board directed the AOJ to obtain an addendum opinion providing a rationale for the March 2009 VA medical opinion and to address other medical findings and opinions made subsequent to the VA audiological examination.  Specifically, the remand directive requested the examiner to explain the significance of the separation audiogram showing hearing within normal limits to the likelihood that noise exposure caused permanent hearing loss to manifest then or years later.  In addition, the addendum opinion writer was required to "...discuss and reconcile the VA examiner's findings with the findings set forth in the April 2009 VA otolaryngology consult by ENT [ear, nose, and throat] staff physician I. P. and the April 2010 private opinion provided by a hearing dispenser."  Moreover, a rationale for the addendum opinion was sought.

However, the July 2014 addendum opinion provided by the VA medical professional failed to comply with the Board's remand directive.  The medical professional merely repeated the March 2009 finding that the Veteran's "[s]eparation exam was [within normal limits] bilaterally and indicated no significant hearing shifts" in comparison to the service entrance audiology exam.  The opinion writer then summarily concluded that "[a]ny current hearing loss is less likely as not due to military noise exposure" and provided possible alternative causes for the Veteran's hearing loss.  Furthermore, the addendum opinion failed to specifically address the April 2009 VA ENT staff physician's notations and opinion and the Sears hearing dispenser's opinion.  

As noted above, the Veteran's September 1968 separation examination report notes that audiometric testing revealed right ear and left ear pure tone thresholds were 0, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The Veteran, however, contends that he was never administered a hearing test.  In support of his contention, he submitted statements from 13 individuals in which they contend that they served in the same unit during the same time and recall that they were not administered a hearing test at separation.  In one statement, L.D. noted that it was his belief that because of the volume of men being discharged during this period, the hearing exam was passed over in an attempt to speed up the process.  The Board observes that there is an approximate balance of positive and negative medical opinion evidence that does not satisfactorily prove or disprove the claim.  Reasonable doubt is resolved in favor of the Veteran; service connection for bilateral hearing loss is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


